DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and specification and drawings, filed 11/29/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 11/29/2021 have been fully considered and they are persuasive.  Examiner notes that the claim as a whole is viewed to be a practical application and therefore the 35 U.S.C. §101 Rejection is withdrawn.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art of Stegemerier (US 2003/0056952 A1) teaches 	i) determining a plurality of fluid front arrival times from streamline information related to a plurality of streamlines in a model of the reservoir, wherein each streamline of the plurality of streamlines starts a respective location in the reservoir and terminates at the wellbore, and wherein each fluid front arrival time of the plurality of fluid front 	(See Para[0074] a tracer injection device which comprise sensors to make other measurements, such as flow rate, temperature, or pressure. Thus during operation, when tracer material is injected into the tubing interior 116 upstream by the tracer injector 84 (via the nozzle extension tube 70), the sensors 108 detect the tracer as it passes within the flow stream. By measuring the arrival time (time from injection to detection) and/or the concentration of tracer detected, the characteristics of the flow stream can be determined.	)	With regards to Claims 1, 10 and 17, the prior art or any combination of prior art searched fails to teach the limitation of 	“ii) partitioning the wellbore into a plurality of independent production
zones based on the plurality of fluid front arrival times
- iii) allocating a target flow rate to each of the plurality of independent
production zones based on the plurality of fluid front arrival times to obtain a
plurality of target flow rates
- iv) generating a completion design representing a specification of
configuration of physical equipment used to extract hydrocarbons produced from
the wellbore, wherein the physical equipment includes flow control devices
located in the plurality of independent production zones of the well bore, wherein
the completion design includes a plurality of choke parameters that specify
settings for the flow control devices, and wherein the plurality of choke
parameters are based on the plurality of target flow rates, and

equipment used to extract hydrocarbons produced from the wellbore based on 
the completion design.		Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-9 and 21-23 are allowed due to their dependency of Claim 1.	Claims 11-16 are allowed due to their dependency of Claim 10.	Claims 18-20 are allowed due to their dependency of Claim 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Izgec (US 2011/0290479 A1) teaches that optimal rate allocation can reduce the distribution of water-arrival times at various segments along the production well. This rate control method is referred to as a static optimization of a flooding process. An extension of this static rate control optimization method employs smart wells and allows dynamic control of the inflow control valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863